GLICKSTEIN, Judge,
concurring specially-
I add this thought merely as one appellate judge’s wish, which may be becoming repetitive; namely that in every case of statutory interpretation, the record on appeal contain all of the legislative history which the attorneys can locate, or, if none ís available, then a descriptive indication of the fruitless search that was made. In this case, such search may have been attempted, without success. Given the modern resources available by transcription or tape, there should be less need for our attempted Talmudic statutory interpretation and more reliance by us upon the successful digging on the part of the attorneys at the trial level. Our common goal is to achieve a result with which we are comfortable because it represents one based on all of the available information. The better we are informed, the closer we come to achieving everyone’s aim of advancing the science of jurisprudence.